Citation Nr: 1743816	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left wrist fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2014, the Board denied the Veteran's claim for an increased rating.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an August 2015 Order, the Court granted the parties' Joint Motion for Remand and remanded the matter to the Board for development consistent with the Joint Motion.

In November 2015, the Board again denied the Veteran's claim for an increased rating.  The Veteran appealed the Board's decision and in August 2016 a Joint Motion for Remand (Joint Motion) was granted that remanded the matter to the Board for development consistent with the Joint Motion.

In November 2016, the remanded the Veteran's claim for additional development. 

In May 2017, during the pendency of appeal, the RO granted separate evaluations for muscle group 7 associated with left wrist fracture and muscle group 8 associated with left wrist fracture, assigning them each 30 percent ratings effective July 18, 2005.  This decision constitutes a partial grant of the benefits sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).





FINDING OF FACT

In August 2017, prior to promulgation of a decision on the appeal, the Veteran submitted a statement that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


